 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDProvision Salesmen and Distributors Union,Local 627, Amalgamated Meat Cutters andButcherWorkmen of North America,AFL-CIO and Ershowsky Provision Co.,Inc. Case 2-CP-374.March 21, 1967DECISION AND ORDERBY MEMBERSFANNING, JENKINS,AND ZAGORIAOn December 1, 1966, Trial Examiner LouisLibbin issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices,and recommending that it cease and desisttherefrom and take certain affirmative action, as setfourth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,'conclusions,2 and recommendations of theTrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, ProvisionSalesmenandDistributorsUnion,Local 627,Amalgamated Meat Cutters and Butcher Workmenof North America, AFL-CIO, New York, New York,its officers,agents,and representatives, shall taketheactionsetforth in the TrialExaminer'sRecommended Order.Inagreeingwith the Trial Examiner's finding thatRespondent's picketingdisrupted the Company's operations andconstituted "an effect" withinthe meaningof Section 8(b)(7HC),we rely on all the evidence of the stoppage of deliveriesincludingspecific testimonythatRespondent'spickets induced drivers-employed by suppliers of the Company not to make deliveries.2We agree with the Trial Examiner that Respondent violatedSection 8(bX7XA)by its continued picketing afterthe Teamsterswere certified,but do not pass on his conclusion that thedecisioninKeller PlasticsEastern, Inc., 157 NLRB 583, did notoverrule,or otherwise affect, the precedential stature of the holding madeinRyan Industries, Inc.,100 NLRB 1455,1456.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELouis LIBBIN, Trial Examiner: Upon charges filed onAugust 8, 1966, by Ershowsky Provision Co., Inc., hereinsometimes called Company or Ershowsky, the GeneralCounsel of the National Labor Relations Board, by theActing Regional Director for Region 2 (New York, NewYork), issued a complaint, dated August 26, 1966,againstProvision Salesmen and Distributors Union, Local 627,Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, herein called the Respondentor Local 627. The complaint, as subsequently amended atthe hearing, alleges in substance that Respondent engagedinunfair labor practiceswithinthemeaning ofSection 8(b)(7)(A) and (B) and Section 2(6) and (7) of theNational Labor Relations Act, as amended, herein calledtheAct.In itsduly filed answer, as amended at thehearing,Respondent admits certain allegations of thecomplaint, denies all unfair labor practice allegations, andset up certain affirmative defenses.Pursuant to due notice, a hearing was held at New York,New York, on September 21, 22, 28, and 29, 1966. Allparties appeared, and were given full opportunity toparticipate in the hearing, to introduce relevant evidence,to examine and cross-examine witnesses, and to argueorally on the record. Respondent's motion to dismiss thecomplaint,made at the close of the hearing and uponwhich I reserved ruling, is hereby denied in accordancewith the findings and conclusions hereinafter set forth.The General Counsel's motion to correct the transcript,received by me on October 17, 1966, and to which noobjection has been made, is hereby granted and made partof the record in this proceeding as General Counsel'sExhibit 12. On October 31, 1966, the General Counsel andthe Respondent filed briefs, which I have fully considered.For the reasons hereinafter indicated, I find thatRespondent violated Section 8(b)(7)(A) and (B) of the Act.Upon the entire record in the case, and from myobservation of the demeanor of the witnesses whiletestifying, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYErshowsky Provision Co-, Inc., is, and at all timesmaterial herein has been, a New York corporation with aplace of business in New York City where it is engaged inthe wholesale and retail distribution of meat and relatedproducts. During the year preceding the issuance of theinstant complaint, a representative period, the Companyhas purchased and received directly from locationsoutside the State of New York, goods and materials valuedin excess of $50,000; during the same period, the Companyderived from its business operations gross revenues inexcess of $500,000.Upon the above-undisputed facts, I find that theCompany is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.It.THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, Respondent admits, the recordshows, and I find, that Respondent and Local 719,163 NLRB No. 65 PROVISION SALESMEN, LOCAL 627, MEAT CUTTERS533InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, herein called theTeamsters or Local 719, are each labor organizationswithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICES'A. Introduction; the IssuesThe Respondent began picketing Ershowsky's premiseson May 3, 1966. This picketing continued without changeor interruption until September 1, when an injunction wasobtained by the Board under Section 10(l) of the Act. OnMay 12, the Company recognized Local 719 of theTeamsters upon a showing of authorization cards. OnMay 16, the Teamsters filed a petition for an electionamongthe Company's employees (Case 2-RC-14361). OnJune 14, the Company filed with the Regional Office acharge alleging that Respondent's continued picketingwasviolativeofSection 8(b)(7)(C)oftheAct(Case 2-CP-373). By letter dated July 22, the RegionalDirector notified all parties, including Respondent, that hewas not proceeding on the Company's charge inCase 2-CP-373 because a timely petition for an electionhad been filed within a reasonable time from thecommencement of the picketing and a determination hadbeenmade to proceed to an expedited election inaccordance with the provisions of Sections 8(b)(7)(C) and9(c) of the Act. All parties were invited to and did attend aconference at the Board's Regional Office on July 22 inconnection with the Teamsters petition and the CP case.By letter dated the same day, July 22, the RegionalDirector notified all parties that an election would beconducted pursuant to Sections 8(b)(7)(C) and 9(c) of theAct.Such an election was held on July 27, with theemployees given an opportunity to vote for the Teamsters,theRespondent, or neither Union. The Teamstersreceived all the votes cast, and a Certification ofRepresentativeswas issued to it on August 4. Aspreviouslynoted, the picketing continued after theelectionwithout interruption or change. The Companyfiled the charge in the instant case on August 8. Thepicketing ceased on September 1, when an injunction wasobtained, as previously noted.The General Counsel contends, as the complaintalleges, and the Respondent denies, that the picketing wasviolative of Section 8(b)(7)(A) and (B) of the Act.2 Theprincipalissueslitigated in this proceeding are (1) whetherthepicketingwas for an object proscribed by,Section 8(b)(7)of the Act, (2) whether the electionconducted on July 27 was a "valid" election within themeaning of Section 8(b)(7)(B) of the Act, and (3) whether aquestionconcerningrepresentationcouldnotappropriately be raised, as specified in Section 8(b)(7)(A)of the Act.IUnless otherwise indicated,all dates herein mentioned are in19662Section 8(b)(7)(A) and(B) makes it an unfair labor practice fora labor organizationtopicketwithan organizational orrecognitional object(A)where the employer has lawfully recognized inaccordance with this Act any other labor organization and aquestion concerning representation may not appropriately beraised under section 9(c) of this Act,(B)where within the preceding twelve months a validelection under section 9(c) of this Act has been conductedB.The Unlawful ObjectIagree with the contention of counsel for RespondentthattheBoard'scontrollingdecisionsholdthatSection 8(b)(7) only outlaws such picketing as has "anobject"of (1) "forcing or requiring an employer torecognize or bargain with"a unionfor his employees, or(2) "forcing or requiring the employees of an employer toaccept or select" a union as their collective-bargainingrepresentative.3Therefore,asRespondent's counselrecognizes in his brief, the threshold issue to bedetermined before reaching the subsections of 8(b)(7), iswhether the picketing was for a recognitional ororganizational object, as the General Counsel contends, orwas solely "informational" for the purpose of maintainingunionstandards,asRespondent contends.WhetherRespondent's object was recognitional or organizational isof course a question of fact.N.L.R.B. V. Local 3, IBEW,362 F.2d 232, 235 (C.A. 2);Alton-Wood River Bldg. &Construction Trades, etc.,144 NLRB 526, 529.1.The admittedand undisputed factsThe following facts are either admitted or undisputed:The Company's store is open7 days a week,from 6 a.m.to 10 p.m. The picketing began about 8 a.m. on Tuesday,May 3, and continued without change or interruption untilSeptember 1. It generally started about 7 a.m. and lasteduntil 3 p.m., except for the first few days when it lasteduntil5 p.m. The picketspatrolled7 days aweek until theJuly 4 weekend.Thereafter,they picketed only 5 days aweek, excluding Saturday and Sunday.Only one picketpatrolled at any given time, although there were twopickets availableduring theweek, and about five or sixpickets available on weekends The pickets carried twosigns.One sign read,"The firmof Ershowsky ProvisionCompanydoesnotemploymembers of ProvisionSalesmen and DistributorsUnion Local 627, AFL-CIO."The othersign contained the following legend:NOTICE TO PUBLICTHE EMPLOYEES OFERSHOWSKYPROV. CO.ARE NOT MEMBERS OFPROVISION SALESMEN AND DISTRIBUTORSUNION LOCAL 627-AFL-CIOPLEASE CO-OPERATEOne or more of the admitted business representativesand agents of Respondent were also present on the picketline most of the time throughout the entire period. HowardHorn was there, off and on, everyday, although moreThis part of Section 8(b)(7) reads as follows(7) to picket or cause to be picketed, or threaten to picketor cause to be picketed, any employer where an objectthereof is forcing or requiring an employer to recognize orbargain with a labor organization as the representative of hisemployees, or forcing or requiring the employees of anemployer to accept or select such labor organization as theircollective-bargainingrepresentative,unlesssuch labororganization is currently certified as the representative ofsuch employees 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDregularly during the period before his vacation whichbegan with the last week in June. Joseph Feldman wasthere every day during May and June. Milton Brandtvisited the picket line about 60 or 70 times. He was thereall day on Saturday and Sunday, and for shorter periods, attimes not more than 1 hour, during the week. Morris Horn,Respondent's business manager and secretary-treasurer,was there on two occasions before the election.International RepresentativeWilliam Geffner was thereabout a half dozen times in May and June for short periods.There were frequent occasions when more than one ofRespondent's business representatives were there at thesame time. Brandt was in charge of the picket line whenhe was there; Feldman was in charge when he was there;and Howard Horn was in charge when he was there. Onthe occasions when no business representatives werepresent, the pickets were on their own.The business representatives on occasion relieved oneof the pickets for a short period. They, together with thepickets, also passed out leaflets to customers and topeople passing by. The leaflets began with an appeal forhelp in preserving union wages and conditions; stated that"theCompany does not employ any members ofRespondent and does not have any collective agreementwith any butcher workers union" (in this respect, one setof leaflets merely stated that the Company does not haveany union agreement); referred to the Company as a "non-union employer" who "undermines the high wage scales,and the advanced, humane working conditions existing atunion shops"; emphasized that purchases made from thisemployer (one set of leaflets referred to "this non-union"employer in this connection), hurts union shops and jobopportunities of union men; and concluded with an appealnot to buy from Ershowsky.2.The disputed evidenceWitnesses for the General Counsel testified as follows:(1)Jack Olchinis secretary-treasurer of the Company.BeforethepicketingbeganonMay 3,BusinessRepresentative Joseph Feldman came into the store;introduced himself to Olchin as a business representativeof Respondent Local 627; and stated that he was there tohave Olchin sign up with Respondent. Olchin replied thatitwas not up to him to sign up; that Feldman should talk tothe employees to see if they wanted to sign; and that itwould be all right with Olchin only if the men wanted it.Feldman replied that he was not interested in what themen wanted, and that he wanted Olchin to sign up for theshop.When Olchin refused, Feldman threatened to have apicket line in front of the door. Olchin stated that if hewould be picketed, he would go to the Labor Board andhave a vote for the men to decide what they wanted.Feldman retorted that Olchin better do that in a hurrybecause the pickets were already on the way. About 5 or10 minutes later, the pickets began patrolling in front ofthe store.Morris Goldstein and Albie Silverstein, pickets whomJack Olchin had known for 20 and 15 years, respectively,urged Olchin from the picket line almost daily to sign upwithRespondent. He remembered a specific instanceabout noon on August 10 when picket Silverstein, in thepresence of Business Representative Howard Horn, urgedhim to sign up. On that occasion, Silverstein said, "sign upand get it over with. You can't beat Morris [Horn].Nobody beats Morris." About 15 minutes later, as Olchinwalked past Howard Horn who was standing next to theCompany's store, Horn also asked Olchin to sign up,stating "why don't you sign up? What do you say, signup." Olchin made no reply.One Saturday afternoon around the end of May, HowardHorn put on an oversized picket sign which hung below hisknees, and ran back and forth in front of the store,vehemently shouting to customers and all those passing byto "please cooperate with us. We are trying to organizethis shop. Don't go in there." Jack Olchin heard thepickets, and particularly Silverstein, frequently makesimilar statements, appealing to the customers and thepublic to cooperate because Respondent was trying toorganize the Company's shop. The above-stated incidentinvolving the picketing by Howard Horn on Saturdayafternoon was witnessed and corroborated by employeeAurelio Cruz and by Company President Harvey Olchin.(2)Aurelio Cruzhad been employed by the Companyfora few years, waiting on customers and makingdeliveries.About a week after the picketing started, heand Edwardo Arenas, a fellow employee, were entering thestore with a salad delivery when Business RepresentativeMilton Brandt approached and asked, "Why don't yousign up with us? We can give you better benefits andbetterworking conditions and vacations ......Cruzreplied, "we're not interested." About 2 weeks later,Howard Horn approached Cruz as he and Arenas wereabout to enter the store, and asked about signing up withRespondent. (This was witnessed and corroborated byCompany President Harvey Olchin.)About 2 days after the election, one of the pickets,whom Cruz described but could not identify by name, saidto Cruz as he was coming into the store, "sign up and thewhole thing will be over." (This was witnessed andcorroborated by Company President Harvey Olchin.) Cruzalso saw Howard Horn passing out leaflets after theelection and heard him tell those passing by that the Unionwas trying to organize the shop and that they should please"pass them by" and not "buy there." (This was witnessedand corroborated by Company President Olchin.)(3)Edwardo Arenashad been employed by theCompany for several years as a cook and to wait oncustomers.On one occasion when he and his fellowemployee Cruz were bringing a salad delivery to the store,he heard Business Representative Brandt ask why theydidnot join the Union. (This was witnessed andcorroborated by employee Cruz, as previously stated.)Arenas witnessed the Saturday incident in May or Junewhen Business Representative Howard Horn grabbed apicket sign which he put on and ran back and forth in frontof the store "like a crazy man," telling people to "pleasepass them by, we're trying to organize this place,cooperate." (Thiswas corroborated by Jack Olchin,Company President Harvey Olchin, and employee Cruz.)Before July 4, pickets frequently asked him why he did notsign up. On one such occasion, a picket sitting in a car infront of the store adjacent to the Company, who had justbeen relieved by another picket, called to Arenas, "Chico... why you no sign with us? ... We got better workingconditions.We got so many things to offer you." Arenasreplied that he was not interested. Both before and afterthe election, he heard the pickets telling people to "passthem by. We're trying to organize this place. PleaseCooperate." (This was witnessed and corroborated byJack and Harvey Olchin.)(4)Theordore Pantiel,a liquor salesman, had been acustomer of the Company for the last 7 or 8 years, andshopped there about two or three times a week. On Friday,August 5, he was standing near the door inside the store,having a soda and waiting to be served. A picket wasstanding outside about 6 feet from the door, and Business PROVISION SALESMEN,LOCAL627,MEAT CUTTERS535Representative Howard Horn was standing near the curb,about 10 or 12 feet from the door. They were the onlypersons standing outside, when a lady customer openedthe door to come into the store.As she opened the door,Pantiel heard a voice outside say to her, "Please passthem by. Don't go in.We are trying to organize this place."No one else was outside at that point except the picket andHoward Horn.(5)Bernard Aurelioisa customer and friend of theOlchins whom he had known for about 12 years. He visitedthe store twice daily, except Sunday, in the morning forcoffee and in the afternoon for lunch.On Monday,August 8, he parked his Cadillac in front of the Company'sstore.As hewas getting out of the car, he saw an elderlylady with a shopping bag approaching the store entrance.He recognized her as a customer whom he had seenseveral times.As he walked into the store in front of her,he held the door open for her to come in.At that point,Business Representative Howard Horn came up to her andsaid,"Please pass them by. We're trying to organize." Thelady paid no attention and entered the store.(6)Harvey Olchinispresident of the Company. Heheard picket Albie Silverstein ask Cruz or Arenas in theearly part of August,"why don'tyou get it over with andsign up?" Sometime in the summer towards July, he sawHoward Horn approach Cruz and Arenas as they werecoming to work,and heard Horn call out to them, "well,what do you say yousign up."Harvey Olchin frequentlyheard Howard Horn tell customers and those passing by to"pass them by, pass them by, we are trying to organize."He remembered two specific incidents when thisoccurred.One was on a Saturday in the end of May orearly June when Horn donned a picket sign and startedrunning back and forth in front of the store,shovingcirculars into the hands of customersand passersby. Thisis the same incident to which the other witnesses hadreferred.The second specific incident occurred in earlyAugust. Olchin was standing in the front window of thestore, with the doors open because the air conditioning hadbroken down.As hewas standing there, he saw and heardHoward Horn say to customers,"pass them by, pass themby, we're trying to organize."He also frequently heardpickets make similar statements to customers,both beforeand after the election.Witnesses for Respondent testified as follows withrespect to the above-described incidents and statements:Business Representatives Feldman and Howard Horndenied that Feldman had any conversation at all with JackOlchin before the picketing began on May 3. They andBusiness Representative Brandt denied having made anyof the statements hereinabove attributed to them about"organizing"or "signing up," and also denied ever hearingany of the pickets make such statements.Secretary-Treasurer Morris Horn and International RepresentativeWilliam Geffner denied ever hearing such statements onthe few occasions when they were in the vicinity of thepicket line.MorrisHorn testified that prior to May 3, he hadEdwardo Arena- and Jack Olchm each testified to anadditional incident on which I have not relied for the followingreasonsArenas testified that before July 4,Business RepresentativeFeldman also asked him to sign up when he brought a saladdelivery to the store Feldman denied having made this statement,but admitted talking to Arenas on one occasion and gave adifferent version of this conversationWhen called by the GeneralCounsel on rebuttal,Arenas denied that Feldman or he had everspoken to each other at all In view of Arenas' contradiction in thisrespect,Ihave accepted and relied on Arenas'testimony onlyreceived complaints from members and employers undercontract with Respondent to the effect that the Company'swages and working conditions were below union standardsand were creating unfair competition and threatening theJobs of those in shops under union contracts,that thismatter was brought up before Respondent'sexecutiveboard,and that a decision was made to authorize theestablishment of an informational picket line to inform thepublic that the Company was operating without union menand without union conditions.He further testified that thepickets and business representatives were instructed toengage in peaceful picketing,to hand out circulars to allthose passing by, and to ask them to pass by the store andtocooperatewiththepickets.Thebusinessrepresentatives testified that these instructions werefollowed while they were present on the picket line, andthat the only statements which they made or heard thepickets make were to urge customers and the public to"please pass them by, please cooperate"or "please helpus." Howard Horn admitted the incident which occurredone Saturday afternoon when he put on a picket sign andpicketed in front of the store while handing out leaflets. Hedenied however that on that occasion he said anythingmore than"please pass them by, please don't patronizeErshowsky."The witnesses for the General Counsel impressed me asbeing frank and candid with respect to the mattershereinabove set forth and entitled to credence in theserespects.For the most part,their testimony was detailedand specific and had a ring of sincerity.Iwas not similarlyimpressedbythetestimonyanddemeanorofRespondent's witnesses.Significantly,none of the pickets,including Goldstein and Silverstein who were specificallyidentified,were called to testify. Despite the fact thatSilversteinwas admittedly known to be a member ofRespondent Local for a number of years, as presumablywas also Goldstein,no explanationwas offered for thefailure to call them or any of the other pickets aswitnesses.The testimony concerning the conduct andstatements of the pickets,both before and after theelection,thus stands wholly unrefuted by those who wouldbe in the best position to refute them if they did not in factoccur. It also seems significant to me that no officer,businessrepresentative,oragentofRespondentadmittedly ever informed the Olchins in what respects theCompany's wages and working conditions were below theunion standards and what action on the part of theCompany, other than signing up with Respondent, wouldbring about the removal of the pickets.Indeed, MorrisHorn could not even"recall" the wages reported to bepaid by the Company and to what extent they were lowerthan in shops under contract with Respondent.Upon consideration of all the foregoing,Icredit theGeneralCounsel'switnesses in the respects hereinabovesetforthandfindthatRespondent'sBusinessRepresentatives Feldman,Brandt,and Howard Horn, aswell as the pickets, engaged in the conversation andconduct and made the statements previously detailed.4where it was undented, as in the case of incidents involvingpickets, and where it was corroborated by and was consistent withthe credited testimony of the other witness,as fully set forth in thetextJack Olchin testified that on the second day of the picketing hesaw Feldman talking in front of the store to Max Cooper, theCompany's driver, that Feldman motioned Olchin to come over.that when he came over, he heard Cooper say, "Well,they can'tdo any better for me than I am doing now,so why should I Join",that Feldman then stated that Olchin could settle this right nowby firing Cooper and by Feldmanfurnishing one of their union 536DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Concluding findingsRespondent is admittedly responsible for the statementsand conduct of itsBusinessRepresentatives Feldman,Brandt, and Howard Horn. Respondent contends that it isnot liable for the statements and conduct of its picketswith referenceto"organizing"and "signing up," aspreviously found, asserting that they were contrary to thealleged instructions given to themHowever, evenassuming that the pickets were violating instructions, theyfrequently engaged in this type of conduct and made thesestatementsat the situs of the picketing in the verypresence of Respondent's business representatives whoadmittedly were in charge of the picket line, as previouslyfound. Not only did these representatives fail to take anysteps reasonably calculated to stop such statements andconduct, but they themselves engaged in the same kind ofconduct and made the same kind of statement, aspreviouslyfound.Thus,Respondent'sbusinessrepresentatives were aware that the pickets were merelyemulatingtheirown conduct. Under the foregoingcircumstances, Respondent is unquestionably responsiblefor the pickets'statementsand conduct at the situs of thepicketing, as hereinabove set forth, even assuming thatthey may have acted contrary to prior instructions. See,e.g.,Coca-Cola Bottling Company of Louisville,160 NLRB1776;United Hatters, Cap & Millinery Workers,125NLRB 1078, footnote 9.In view of my previous findings, it is clear, as I furtherfind, that at least one of Respondent's objects throughouttheentireperiod of the picketing from May 3 toSeptember 1, was to force or require the Company torecognize or bargain withitasthe representative of theCompany's employees and to force or require theCompany's employees to accept or select it as theircollective-bargainingrepresentative. I findno merit inRespondent's contentions that such an unlawful object isrefuted (1) by the statements of Morris Horn atconferences in the Board's Regional Office in May andJuly that the picketing was neither for organizationalpurposes nor for a contract but that "we are primarilyconcerned with informational picketing and informing thepublic that this establishment has no contract withLocal 627 and doesn't have the standard conditions thatexistinLocal 627 shops," and by "disclaimer" letterswritten about the sametimeto the Regional Office byRespondent's counsel, and (2) by the contents of thepicket signs and the leaflets which were distributed.Notwithstanding the foregoing, the fact that the picketingbegan, as threatened, immediately after Jack Olchinrefused to comply with Feldman's request to sign up withdrivers, and that Olchm refused Feldman denied the entireincidentThe record shows, without contradiction, that Cooperwas still employed by the Company at the time of the instanthearing, and the General Counsel offered no explanation for thefailure to call him as a witness Under these circumstances, I havenot accepted or relied on Olchm's testimony with respect to thisincidentHowever, this does not compel the rejection of Olchin'stestimony,set forth in the text,which I have found to be trust-worthy, reliable, and credible5 See,e g ,Butchers'Union, Local No 120,160 NLRB 1465Operative Plasterers' & Cement Masons', Local 44,144 NLRB1298,13006 Local JointExecutiveBoardHotelEmployees (CrownCa(eteria),135 NLRB 1183, footnote 4'NLRB v JointCouncilof Teamsters No.38, 33E F 2d23, 29,footnote 15 (C A9), AmericanSteelFoundries v Tri-City CentralTrades Council,257 U S 184, 209Respondent, and the statements of Respondent's businessrepresentative and pickets, both before and after theelection, to the Company's representatives and employeesand to customers and the public, all as previously found,clearly establish that at least one of the objects of thepicketingwas recognitional and organizational ' TheBoard has held that there is "no inconsistency" inpicketing for such an object as well as for the purpose oftruthfully advising the public in the language of the provisoto Section 8(b)(7)(C).6 Indeed, Morris Horn admitted thatat the conference held in the Board's Regional Office hehad stated that "we areprimarilyconcernedwithinformational picketing" to protect the Union's standards.[Emphasis supplied.] As a practical matter, Respondentmight well seek to organize the Company's employees andto obtain recognition from the Company simply as a meansof protectingitsunionstandards.' In such a case, ofcourse, the legality of the ultimate object does not insulateRespondent's conduct. For an illegal intermediate objectis enough.National Maritime Union v. N.L.R.B.,346 F 2d411,419-420 (C.A.D.C.), cert. denied 382 U.S. 840.I find that throughout its duration, both before and afterthe election, organization and recognition were at least "anobject"ofthepicketingwithinthemeaning ofSection 8(b)(7) of the Act.C. The 8(b)(7)(B) ViolationAlthough an object of Respondent's picketing wasrecognition and organization, as previously found, it stillwould not be violative of subsection (B) of Section 8(b)(7)of the Act unless "within the preceding twelve months avalid election under section 9(c) of the Act has beenconducted," which Respondent did not win. As counsel forRespondent states in his brief, a "valid" election is "thesine qua nonof § 8(b)(7)(B) violation." The Respondentcontends that the election which was conducted on July 27in this case was not a "valid" election within the meaningof subsection (B).As previously noted, on May 16, the Teamsters filed apetition for an election among the Company's employees;on June 14, the Company filed a charge,alleging thatRespondent'scontinuedpicketingwas violative ofSection 8(b)(7)(C) of the Act; and on July 22, the RegionalDirector decided not to proceed on the Company's chargebecause a timely petition for an election (referring to theTeamsters petition) had been filed within a reasonabletime from the commencement of the picketing anddetermination had been made to proceed to an expeditedelectioninaccordancewiththeprovisionsofSections 8(b)(7)(C) and 9(c) of the Act 8 This expedited9Section 8(b)(7)(C) proscribespicketing for a recognitional ororganizationalobject-where such picketing has been conducted without apetition under section 9(c) being filed within a reasonableperiodof time not to exceed thirty days from thecommencement of such picketingProvided,That when sucha petitionhas been filedthe Boardshall forthwith,withoutregard to the provisions of section 9(c)(1) or the absence of ashowing of a substantial interest on the part of the labororganization, direct an election in such unit as the Boardfinds to be appropriate and shall certify the results thereofProvided further,That nothing in this subparagraph (c) shallbe construed to prohibit any picketingor other publicity forthe purposeof truthfullyadvising the public(includingconsumers)that an employer does not employ members of, orhave a contract with, a labor organization, unless an effect ofsuch picketing is to induce any individual employed by anyother person in the course of his employment,not to pick up,deliver or transport any goods or not to perform any services PROVISION SALESMEN,LOCAL627,MEAT CUTTERSelection was then held on July 27 and is the election uponwhich the instant 8(b)(7)(B) allegation rests. However, suchan election can only be validly triggered by a meritoriouscharge of a violation of Section 8(b)(7)(C). In other words, ifthe record were to show that, in the absence of the filing ofapetitionwithinareasonabletimefromthecommencement of the picketing, Respondent's continuedpicketing would not be violative of Section 8(b)(7)(C) of theAct, then there would be no merit to the Company's8(b)(7)(C) charge which triggered the instant expeditedelection, and such an election would not constitute a"valid" election within the meaning of Section 8(b)(7)(B) ofthe Act because it should never have been held in the firstplace.Thus, the validity of the Company's 8(b)(7)(C)chargemay appropriately be litigated in determiningwhether Respondent's continued picketing after theelection violated Section 8(b)(7)(B) of the Act.The foregoing principles reflect existingBoardprecedents9 with which the General Counsel and theRespondent are in full accord. They are in disagreementas to the applicable facts in this case. More specifically,the Respondent contends that its picketing was lawfulunder Section 8(b)(7)(C) of the Act, even assuming arecognitional and organizational object, because it wastruthful informational picketingwithin the publicityproviso of Section 8(b)(7)(C) and did not have an effect ofinterrupting deliveries or services by other employees. Iagree, as does the General Counsel, that if the facts arefound to be as Respondent argues, Board precedentswouldrequireafindingofnoviolationofSection 8(b)(7)(C).10TheGeneralCounselhowevercontends (1) that it was nottruthfulinformationalpicketingbecause one of the distributed circularscontinued to refer to the Company as a "non-unionemployer" and as not having "any union agreement" evenaftertheCompany had recognized and signed arecognition agreement with the Teamsters and also afterthe Teamsters had won a Board election and had beencertified as the employees' exclusive collective-bargainingrepresentative,and(2) that"theevidenceisoverwhelming" in "showing that the picketing had theeffect of producing a massive stoppage of deliveries" andservices to the Company. If the facts with respect to eitherof these contentions are found to be urged by the GeneralCounsel, then it is clear on the basis of the sameprecedents, as Respondent concedes, that the picketingwould have violated Section 8(b)(7)(C). There thereforeremain for determination on this aspect of the case the twopurely factual issues of (1) whether the informationdisseminated to the public at the situs of the picketing was"truthful,"as required by the publicity proviso, and(2) whether the Respondent's informational picketingconstituted "an effect" within the meaning of the "effect"clause of Section 8(b)(7)(C). In view of my findings withrespect to the second factual issue hereinafter detailed, Ideem it unnecessary to determine the truthfulness of theinformation disseminated to the public as posed in the firstfactual issue.1.An "effect" of the picketingThe credited and virtually undisputed testimony of JackandHarveyOlchin and employee Cruz shows thefollowing:The Company's two biggest suppliers of provisions were° See,e g.,Retail Clerks Local 57 (Nested Stores Co),138NLRB 498,Retail Clerks Local 1265(KinneyCo.),136 NLRB335. andInternationalHod CarriersBuilding,Local 840 (BlinneConstr. Co), 135 NLRB 1153,1157-58537Manhattan Provisions and F. O. Provision. Before thepicketing began, Manhattan made regular deliveries to thestore from twice to six times daily, and F.O. made regulardaily deliveries. After the picketing began, the Companydid not receive a single delivery from Manhattan and F.O.during the entire period of the picketing. Olchin had toplace his orders for provisions from Manhattan and F.O.over the telephone, and then make daily pickups of thoseprovisions at the premises of Manhattan and F.O. Afterthe picketing ceased on September 1, following theissuance of an injunction, both Manhattan and F.O.immediately resumed full and regular deliveries to theCompany. The undisputed and admitted evidence showsthatManhattan's employees are members of Respondentwhich also represents the employees of F.O.Prior to the picketing, the Company received about fourregular deliveries a week from Cosmo Salads. After thefirstfew days following the commencement of thepicketing, the Company received no further deliveriesduring the entire course of the picketing while the picketswere in front of the store. After July 4, when Respondentceased its picketing on Saturday and Sunday, theCompany received one delivery every Saturday fromCosmo Salads. However, to satisfy the bulk of its saladneeds, the Company had to make two or three pickups aweek at Cosmo's premises in Brooklyn during theremainder of the picketing. Here also full and normaldeliverieswere resumed by Cosmo Salads after thepicketing ceased on September 1.Prior to the picketing the Company's bread deliverieshad normally been made by Fields Bakery at least once aday. After the first or second day of the picketing, thesedeliveries ceased. The Company was forced to pick up thebread at the Fields' premises. Moreover, the supplier'sname was removed from the bread wrappings of the breadwhich the Company picked up. Here also, once thepicketingceasedonSeptember 1,Fields'normaldeliverieswere immediately resumed with its ownwrappers on the bread.Of some 30 suppliers who made regular deliveries to theCompany's premises prior to the commencement of thepicketing, only 3 or 4 continued to make deliveries duringthe course of the picketing, some of them only when thepicketswere absent. All suppliers resumed full andnormal deliveries immediately following the cessation ofthe picketing. At least some of the drivers of suppliers whoceased deliveries during the picketing were identified asmembers of Respondent Local. The products affected bythe stoppage of deliveries during the course of thepicketing amounted to about 70 to 80 percent of theCompany's total business.From the foregoing facts alone, the inference iswarranted, which I herein make, that "an effect" of thepicketing was to induce individuals employed by the otherpersons in the course of their employment not to deliverany goods. I do not agree with the contention of counsel forRespondent in his brief that the General Counsel's case inthis respect falls because of the failure to call as witnessesany of the delivery drivers and that such failure warrantsan inference that their testimony would have beenunfavorable to the Company and favorable to theRespondent. The testimony concerning the fact of thestoppage of deliveries was uncontradicted. The deliverydrivers were not in the Company's control. If anything,10 lbid, Local Joint Executive Board Hotel Employees (CrownCafeteria),135 NLRB 1183, 1184, and 130 NLRB 570, 575; andRetail Clerks, Local 324 (Barker Bros ),138 NLRB 478, 485-486 538DECISIONSOF NATIONALLABOR RELATIONS BOARDthey were in Respondent's control, as many of them wereshown to beunionmembers and members of Respondent.On this state of the record, the burden was on Respondent,and not on the General Counsel, to call the delivery driversif their testimony would rebut the inference flowing fromthe above uncontradicted facts. Indeed, the failure ofRespondent to call any of the delivery drivers as witnesseswarrants the inference that their testimony would have"exposed facts unfavorable to" Respondent. 2 WigmoreEvidence, §285, p. 162 (3d ed. 1940).In any event the foregoing facts do not stand alone Therecord contains additional credited testimony of specificincidents where an effect of the picketing was to inducedrivers employed by suppliers not to make deliveries.Thus,duringthe first week of the picketing,InternationalRepresentative Geffner pleaded with Bob Friedman, theregular delivery man from Cosmo Salads, thatas a unionman he should not cross the picketline tomake a deliveryto the Company'sstore.Friedman replied that themerchandise was perishable, that he had not known apicket line had been established, that he came to make adelivery and was going to make it because he did not wantto take the loss. Geffner threatened to have Friedman'sunion"straighten" him out if he made the delivery andthat Friedman would "be sorry." Friedman made thedelivery on that occasion, but thereafter no furtherdeliverieswere made from Cosmo Salads when picketswere present.I IOn the first or second day following the commencementof the picketing, Respondent'sBusinessRepresentativeFeldman urged the delivery driver from Fields Bakery nottocross the picket line to make a delivery to theCompany's store. The driver replied that bread isperishablemerchandise and that he would make thisdelivery but would not come any more. Feldman arguedthat the driverwas a union man andshould helpRespondent by not crossing the picket line. When thedriver persistedinmakingthat one delivery, Feldmanthreatened to call his union and to get them "straightenedout." That load of bread was delivered but thereafter nomore deliveries were received from Fields Bakery whilepickets were present. 12In addition, the uncontradicted and admitted testimonyestablishes the following facts: On the second or third dayof the picketing, the regular delivery driver from F.O.Provision told lack Olchin in a telephone conversationthat Brandt was his businessagent andthat he could notcome into the store with a delivery;uponhis resumption ofregulardeliveries after the picketing ceased, he toldOlchin that he could not cross the picket line beforebecausehis unionwas picketing. In the first week of thepicketing,Harvey Olchin saw Feldman talking to thedriver from Weinberg's Chopped Liver The driver thencame into the store and told Olchin he could not make thedelivery becausehisunionwas involved.13 Feldman1iThe findings as to this incident are based on the creditedtestimony of Jack and Harvey Olchin I do not credit Geffner'sdenialsNor do I find any merit in the contention that Respondentwas not liable for the conduct and statements of Geffner who wasan International representativeGeffner testified that he visitedthe situs of the picketing about six times in May and June in hisofficialcapacity, that he spoke to Respondent's BusinessRepresentatives Feldman, Brandt, and Howard Horn, that he toldthem he was there to observe the picketing, and that he askedthem if they needed any assistance or "advice about anything "Under thesecircumstances,Respondent is liable for Geffner'sstatements and conduct because "such close cooperation andassociation with the admittedagentsof [Respondent] in theperformance of their duties clearly bespeaks approval andadmitted that the driver from Weinberg's Chopped Liveris a member of Respondent Union; that during the firstweek of the picketing he spoke to this driver outside theCompany's store; that, in response to the driver's query asto"whatwas going on," he stated we had "aninformational picket in front of the establishment ... andwere asking the public to cooperate with us;" that thedriver then went into the store; and that he never saw himcome to the store to make any more deliveries after that.Upon consideration of all the foregoing, I find that thepicketing very substantially interferred with and disruptedthe Company's operations and constituted "an effect"within the meaning of Section 8(b)(7)(C).142.Concluding findingsIn view of my previous findings,it follows, as I furtherfind,thatthepicketingwouldhaveviolatedSection 8(b)(7)(C)of the Act andthat therefore theCompany's8(b)(7)(C)charge which triggered the expeditedelection was a valid and meritorious charge. I thereforefind that the July 27 election was a "valid"election andthat Respondent's continued picketing after the electionviolated Section8(b)(7)(B) of the Act.D.The 8(b)(7)(A) ViolationRespondent's continued picketing for a recognitionalandorganizationalobjectwouldbeviolativeofSection 8(b)(7)(A) if the Company "has lawfully recognizedin accordance with the Act any other labor organizationand a question concerning representation may notappropriately be raised under Section 9(c) of this Act." OnMay 12, 1966, the Respondent recognized the TeamstersLocal 719 on the basis of a showing of authorization cardssigned by four out of a unit of four or five employees. Onthat day, the Respondent and the Teamsters signed astipulation of agreement which stated, "The undersignedEmployer does hereby recognize the undersigned Union asthe sole and exclusive bargaining agent for all itsemployees, including stock clerks, chauffeurs, helpers,and salesmen," and that "it is further agreed that this shallnot prevent the Union from taking any economic action itdeems necessary." As previously noted, on August 4, theTeamsters was certified by the Board as the exclusivecollective-bargainingrepresentativeoftheaboveemployees as a result of the election conducted on July 27.Although negotiations for a contract covering wages,hours, and working conditions were in progress, noagreement had been reached or executed by September 1,when the picketing ceased.Based upon the above undisputed facts, I find that theCompany has lawfully recognized in accordance with theAct another labor organization, thus satisfying the firstrequirement of subsection (A). Counsel for Respondentacceptions of his service and ratification of hisactivities "Highway Truck Drivers and Helpers,115 NLRB 1184,1185 In anyevent,without regard to Respondent's liability for Geffner'sconduct, this incident shows that an effect of the picketing was toinduce the Cosmo driver to make no more deliveries to theCompany while the picketing was in progress, which is all that the"effect"clausespecifiesi2The findings as to thisincident arebased on the creditedtestimony of Jack and Harvey Olchm I do not credit Feldman'sdenials13 I am not relyingon Olchin's testimony as to what the driverstated Feldman said to him14Retail Clerks Union Local 324 (Barker Bros ),138 NLRB 478,490-492 PROVISION SALESMEN,LOCAL 627,MEAT CUTTERS539asserts inhis brief that the second requirement has notbeen satisfied, contending that the picketing occurred at atime when a question concerning representation couldappropriatelybe raised "in the circumstances herepresent." I agree with counsel for Respondent that, underlong-establishedBoardprecedents,therecognitionagreement of May 12 would not bar the raising of aquestion concerning representation.15 However, counsel'sfurther contention that the election of July 27 was invalidand therefore the resulting certification of the Teamsterswould not bar a representation petition has already beenfound to be without merit in the preceding section. It is toowell established to require citation of authority that wherea labor organization has been certified by the Board as theexclusive collective-bargaining representative for a groupof employees, the Board will not entertain a representationpetition for the same employees for a reasonable periodthereafter, normally 1 year barringunusualcircumstancesnot present in the instantcase.16I therefore find, contraryto Respondent's contention, that the second requirementof subsection (A) has also fully been met.Accordingly, I find that by its continued picketing afterthe Teamsters was certified on August 4, Respondentviolated Section 8(b)(7)(A) of the Act.CONCLUSIONS OF LAWhas engaged in unfair labor practices within the meaningof Section 8(b)(7)(B) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and(7) of the Act.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(b)(7)(A) and (B) oftheAct, I will recommend that it cease and desisttherefrom, and that it take certain affirmative action whichwill effectuate the policies of the Act.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, Iherebyissuethe following:1.Ershowsky Provision Co., Inc.,isanemployerengaged incommerce within themeaning ofSection 2(6)and (7) of the Act.2.ProvisionSalesmenandDistributorsUnion,Local 627,AmalgamatedMeat Cutters and ButcherWorkmen of North America, AFL-CIO, the Respondentherein, is a labororganizationwithin themeaning ofSection 2(5) of the Act.3.By picketing Ershowsky Provision Co., Inc., at alltimesafter August 4, 1966, with an object of forcing orrequiringthe Companyto recognizeor bargain with it asthe representative of the Company's employees andforcing or requiring the employees to accept or select it astheircollective-bargainingrepresentative,while theCompany was lawfullyrecognizingin accordance with theAct another labororganizationand a questionconcerningrepresentationof said employees could not appropriatelybe raised under Section 9(c) of the Act, Respondent hasengaged inunfair labor practices within themeaning ofSection 8(b)(7)(A) of the Act.4.By picketing Ershowsky Provision Co., Inc., at alltimes after August 4, 1966, with the object set forth in thepreceding paragraph, although a valid election underSection 9(c) of the Act, not won by Respondent, had beenconducted within the preceding 12 months, Respondent15Ryan Industries, Inc,100 NLRB 1455, 1456 This holdinghas not been overruled by the Board's recent decision inKellerPlastics Eastern, Inc ,157 NLRB 583, to the effect that, where abargaining status had been established as a result of voluntaryrecognition of a majority representative, the parties must beafforded a reasonable time to bargain and to execute the contractsresulting from such bargainingi6Atthe oral argument before me in the instant case, counselfor Respondent made the additional contention,now presumablyaba.idoned as his brief makes no mention of it, that subsection (A)applies only to contract bar situations and not to a certificate barI find no merit in this contention. The language of subsection (A)is specific,unambiguous,and sufficiently broad to cover bothtypes of barsituationsWhile it is true, as counsel argued, thatSection 8(b)(7)(A) incorporates, in effect, the Board's contract-barrules(2linne case,supra,135 NLRB 1153, 1156, footnote 5), theserules apply to a contract which does in fact exist, it does notRECOMMENDED ORDERRespondent,ProvisionSalesmen and DistributorsUnion,Local 627,AmalgamatedMeatCuttersandButcherWorkmen of North America, AFL-CIO, NewYork, New York, its officers, agents, and representatives,shall:1.Cease and desist from:(a)Picketing, causing to be picketed, or threatening topicket or to cause to be picketed, Ershowsky ProvisionCo., Inc., an object being to force or require the Companyto recognize or bargain with it as the representative of theCompany's employees or to force or require saidemployees to accept or select it as their collective-bargaining representative, such picketing not to beengaged in for a period of 12 months following thetermination of the picketing found unlawful.(b)Picketing or causing to be picketed, or threateningto picket or to cause to be picketed, Ershowsky ProvisionCo., Inc., for any of the aforementioned objects, while theCompany is lawfully recognizing in accordance with theAct any other labor organization and a questionconcerning representation of the Company's employeesmay not appropriately be raised under Section 9(c) of theAct.however preclude the additional application of other bar ruleswhether or not a contract is in existence. See, e.g.,Local 3,1BEW(Darby Electric Corp.),153 NLRB 717, 724, enfd. 362 F.2d 233,236 (C.A 2), where the Board, with court approval, found that noquestion concerning representation could appropriately be raised,not only because of a contract bar, but also because the unitsought was inappropriate.Nor is there any merit to counsel'sfurther contention at the oral argument that to-hold a certificate tobe a bar would render subsection (B) superfluous While it is notunusual for the same conduct to constitute a violation of morethan one sectionof the Act,there are nevertheless situationswhere only subsection (B) would apply, as, for example, where nounion won the election Nor does the construction of subsection(A) to include a certificate as a bar duplicate Section 8(b)(4)(C), asboth the conduct and object proscribed by thelatter section arenot identical with that proscribed by Section 8(b)(7)(A) 540DECISIONS OF NATIONAL(c)Picketing or causing to be picketed,or threateningto picket or to cause to be picketed,Ershowsky ProvisionCo., Inc., forany of the aforementioned objects, wherewithin the preceding 12 months a valid election underSection9(c) of the Act hasbeen conducted among the saidemployees and has not beenwon byRespondent.2.Takethe following affirmative action which isnecessary to effectuate the policiesof the Act:(a)Post in conspicuous places in Respondent Union'sbusiness offices,meeting halls, and all places wherenotices to its members are customarily posted,copies ofthe attached notice marked"Appendix A."i7 Copies ofsaid notice, to be furnishedby theRegional Director forRegion 2,afterbeingdulysignedbyofficialrepresentativesofRespondent,shallbe posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered,defaced, orcovered byany other material.(b)Furnish to the Regional Director for Region 2 signedcopies of the aforementioned notice for posting by theCompany, it willing, in places where notices to employeesare customarily posted.Copies ofsaid notice, to befurnished by the said Regional Director,shall, after beingsigned by Respondent, as indicated,be forthwith returnedto the Regional Director for disposition by him.(c)Notifythe Regional Director,inwriting,within 20days from the date of this Decision,what stepsRespondent has taken to comply herewith. 1s"'In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "'" In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL MEMBERS OF PROVISION SALESMEN ANDDISTRIBUTORS UNION, LOCAL 627, AMALGAMATED MEATCUTTERS AND BUTCHER WORKMEN OF NORTH AMERICA,AFL-CIOPursuant to the Recommended Order of a TrialExaminer of the of National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT picket, cause to be picketed, orthreaten to picket or to cause to be picketed,Ershowsky Provision Co., Inc., an object being toforce or require the Company to recognize or bargainwith us as the representative of its employees or toforce or require said employees to accept or select usas their collective-bargaining representative, and willabstain thereafter from picketing for such objects fora period of 12 months from September 1, 1966.WE WILL NOT picket, cause to be picketed, orthreaten to picket or to cause to be picketed,Ershowsky Provision Co., Inc., for any of theaforementioned objects,while the Company islawfully recognizing in accordance with the Act anyother labor organization and a question concerningLABOR RELATIONS BOARDrepresentation of the Company's employees may notappropriately be raised under Section 9(c) of the Act.WE WILL NOT picket,cause to be picketed, orthreaten to picket or to cause to be picketed,Ershowsky Provision Co., Inc., for any of the afore-mentioned objects, where within the preceding 12months a valid election which we did not win hasbeen conducted under Section 9(c) ofthe Act.PROVISION SALESMEN ANDDISTRIBUTORS UNION,LOCAL 627,AMALGAMATEDMEAT CUTTERS ANDBUTCHER WORKMEN OFNORTH AMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Fifth Floor,Squibb Building, 745 Fifth Avenue, New York, New York10022, Telephone PL-1-5500, Extension 852.Ventre Packing Co.,Inc.andTruck Drivers &HelpersLocal 317,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousmen and Helpers of America.Case 3-CA-2918.March 22,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn November 17, 1966, Trial Examiner Arthur E.Reyman issued his Decision in the above-entitledproceeding,finding that the Respondent hasengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision together with a supporting statement.Pursuant to the provisions of Suction 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings made by theTrial Examiner at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and supportingstatement, and the entire record in the case, andhereby adopts the findings, conclusions, and163 NLRB No. 47